
	
		I
		112th CONGRESS
		1st Session
		H. R. 2283
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Gohmert (for
			 himself, Mr. Pitts,
			 Mrs. Schmidt,
			 Mr. Manzullo, and
			 Mr. West) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committees on
			 Armed Services and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To restrict funds for operations in Libya, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Defund Libya
			 Act.
		2.Prohibition on
			 funds for operations in Libya
			(a)In
			 generalNo Federal funds may be expended, obligated, or used in
			 any manner to support directly or indirectly operations in or over
			 Libya.
			(b)Rescission of
			 fundsAny obligated, but not expended, funds to support directly
			 or indirectly operations in or over Libya shall be rescinded.
			3.Prohibition on
			 funds for NATO operations in Libya
			(a)In
			 generalNo Federal funds may be expended, obligated, or used in
			 any manner to support directly or indirectly North Atlantic Treaty Organization
			 operations in or over Libya.
			(b)Rescission of
			 fundsAny obligated, but not expended, funds to support directly
			 or indirectly North Atlantic Treaty Organization operations in or over Libya
			 shall be rescinded.
			4.Prohibition on
			 funds for operations in accordance with United Nations Security Council
			 Resolution 1973
			(a)In
			 generalNo Federal funds may be expended, obligated, or used in
			 any manner to support directly or indirectly operations in or over Libya in
			 accordance with United Nations Security Council Resolution 1973.
			(b)Rescission of
			 fundsAny obligated, but not expended, funds to support directly
			 or indirectly operations in or over Libya in accordance with United Nations
			 Security Council Resolution 1973 shall be rescinded.
			
